Citation Nr: 1828546	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Propriety of the severance of service connection for posttraumatic stress disorder (PTSD), major depressive disorder, and alcohol abuse in partial remission on the basis of clear and unmistakable error (CUE) in a March 2011 rating decision.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1993. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

In April 2016, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in Lincoln, Nebraska.  A copy of the transcript has been associated with the claims file.  

For the reasons set forth below, the Board finds that severance of service connection for PTSD was improper and restores the award of service connection for that disability.  The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The award of service connection for PTSD, major depressive disorder, and alcohol abuse in partial remission was not improper and did not involve CUE.


CONCLUSION OF LAW

The criteria to sever service connection for the Veteran's PTSD, major depressive disorder, and, alcohol abuse in partial remission have not been met.  38 U.S.C. §§ 1110, 1131, 1154(b), 5109 (West 2012); 38 C.F.R. §§ 3.105(d), 3.303, 3.304(d) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2017); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2017). 

Here, the RO granted service connection for PTSD in a March 2011 rating decision and assigned an initial rating of 50 percent.  The RO granted service connection due to the fact VA treatment records noted a diagnosis of PTSD in 2010.  Further, a February 2011 VA examiner noted the Veteran's combat experience in Saudi Arabia from December 1990 to May 1991 at a triage hospital near the border of Iraq.  The Veteran reported to the examiner that he was given Prozac due to nightmares, post deployment.  Further, while working at triage hospital, he was exposed to alarms of SCUD missile attacks, and was responsible for providing emergency medical care.  The Veteran also reported that he was personally responsible for disposal of blood, body fluids, organs and limbs, as well as handling of deceased personnel.  The Veteran specifically recounted one occasion when seven wounded American soldiers were brought in, and one was not expected to live.  The Veteran stated he held that soldier's hand until he died.  Based on these statements, the VA examiner provided diagnoses of PTSD, depressive disorder, and alcohol abuse in partial remission.  The VA examiner also concluded that the Veteran reported traumatic stressors in a believable manner, consistent with his circumstances, conditions, and time in the service (i.e., Air Force, assisting at a Triage Hospital in Saudi during Desert Storm).  Consequently, it was determined that the Veteran's PTSD with depressive disorder and alcohol dependence was most likely due to the Veteran's fear of hostile military or terrorist activity.

Thereafter, the Veteran submitted a claim for a temporary 100 percent rating pursuant to 38 C.F.R. § 4.29 of hospitalization in in excess of 21 days for his service-connected disability.  The RO granted this claim and assigned a 100 percent rating from August 3, 2012, to October 1, 2012, and assigned a 50 percent rating since.  The Veteran filed for an increased rating for his PTSD on the basis that he believed his disability was worse than the currently assigned 50 percent rating. 

While adjudicating the Veteran's claim for an increased rating, the RO determined that the Veteran's service treatment records and service personnel records do not support a finding that he served in Saudi Arabia at a triage hospital as he stated.  

In April 2014, the RO requested a medical opinion from a VA examiner in order to reconcile the conflicting evidence of record as to whether the Veteran's diagnosis of PTSD was in error.  The VA examiner concluded that evidence shows the Veteran never serviced in a hostile military area, nor would his military occupational specialty have been consistent with that of handling dead bodies and/or prisoners of war.  This information would mean that the A criteria cannot be met, and if he does not meet the A criteria of PTSD, there is no diagnosis of PTSD.  Consequently, the examine determined the Veteran does not have PTSD due to his military service.  

Also in April 2014, the RO proposed to sever the Veteran's service connected PTSD due to the fact that his stressors was not consistent with the places, types and circumstances of his service.  Specifically, the RO noted that the service records do not show that service in Southwest Asia, and they do not confirm an occupational specialty that would have resulted in the handling of dead bodies.  In this respect, the RO notes that the Veteran's military occupational specialty was as a Diet Therapy Specialist, and that he served in Germany during the first Gulf War.  

Following the April 2014 proposed rating to sever service connection, VA attempted to contact Defense Finance and Accounting Services (DFAS) to ascertain whether the Veteran served in Saudi Arabia by way of a letter dated January 2015.  No official response was received, but a March 2015 Report of General Information shows telephone contact was made with a DFAS employee and it was determined there are no military pay records for the Veteran for that time period.  

The Veteran also provided testimony during a hearing at the RO before a Decision Review Office in support of his contention that severance was improper.  He stated that it was his belief he received an extra amount of money during the time period he was in Saudi Arabia, approximately $75, as hazard pay, but he did not received his paychecks so he was not entirely sure.  He further testified that he volunteered to go to the triage hospital in Saudi Arabia due to the fact that he did have some medical experience as a Dietary Therapy Specialist.  Following the effectuation of the severance, the Veteran presented testimony during his hearing before the undersigned Veterans Law Judge that elaborated he was cross-trained as a medic and even saw wounded soldiers and amputees while he was in Germany.  

Once service connection has been granted, it will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (CUE) (the burden of proof being on the Government).  See 38 C.F.R. § 3.105 (d) (2017); see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006); Daniels v. Gober, 10 Vet. App. 474 (1997).

CUE is a very specific and rare kind of error.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14  .

When VA seeks to sever service connection, the provisions of 38 C.F.R. § 3.105 (d) impose the same burden of proof that is placed on a claimant who, pursuant to 38 C.F.R. § 3.105 (a), seeks to have an unfavorable decision overturned, except that in making the determination of whether severance of service connection is proper, the review of the record is not limited to evidence that was before the RO at the time the original adjudication was made.  See 38 C.F.R. § 3.105(d); Baughmann v. Derwinski, 1 Vet. App. 563, 566 (1991); Stallworth, 20 Vet. App. at 488; Daniels, 10 Vet. App. at 480. 

Turning to the merits of this claim, the RO's severance of service connection for PTSD because the evidence reviewed failed to confirm that the Veteran served in Saudi Arabia, which rendered his stressors unverified for the purposes of hostile military or terrorist activity, is not sufficient to warrant severance of service connection for this disability.  In this respect, the Board finds that the Veteran's competent and credible testimony during his DRO and Board hearings show that his experience and training as a medic and dietary therapist specialist is consistent with the circumstances of his military service.  Moreover, the Board finds that his testimony during both hearings to be credible as to his experience during his overseas service in support of Operation Desert Shield/ Storm.  Finally, the absence of the DFAS records that would clearly show whether the Veteran received hazard pay undermines that position of the RO that CUE was present in the initial rating decision that granted service connection.  

Determinations of whether severance is warranted is not required to be based only on evidence that was of record at the time the determination to sever was made, which makes a significant difference in this case as the testimony from the Veteran's DRO and Board hearings lends itself to establishing the credibility of his stressors.

Given this conclusion, the Board will restore service connection for PTSD as it has not been shown that there was CUE in the grant of service connection.  


ORDER

Entitlement to service connection for PTSD is restored. 


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for a higher rating for PTSD so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that the Veteran last underwent a VA examination pertaining to this disability in April 2015, over three years ago.  At that time, the examination was focused on whether there was a current diagnosis of PTSD due to the issue of verification of the Veteran's stressors and did not comment on the severity of his symptomatology.  Additionally, the Veteran testified during his April 2016 Board hearing as to the symptoms he was experiencing as it pertains to this PTSD.  The Veteran also stated that he has cancelled all of his VA appointments following the severance because he could not afford to travel to the medical facilities and pay the co-pays.  

Given the Veteran's statements concerning the current manifestations of his PTSD during his travel Board hearing and to ensure the current state of the Veteran's PTSD is fully and accurately considered, the Board finds that he should be scheduled for an updated VA examination to assess the current nature and severity of his service-connected PTSD. 

As the decision concerning the rating for PTSD could impact the outcome of the TDIU decision, the TDIU claim must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that, where a decision on one issue may have a "significant impact" upon another, the two claims are inextricably intertwined). 

The most current records of relevant treatment dated since February 2016 also should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the file copies of records of any VA or private treatment for the Veteran's PTSD dated since September 2017 that have not previously been obtained.  

2.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge of the nature, extent and severity of his PTSD.   

3.  Schedule the Veteran for a VA examination with the appropriate medical professional to determine the nature and severity of his PTSD.  The record should be made available to and reviewed by the examiner.  The examiner should conduct any necessary tests.

The examiner is requested to identify the frequency, severity, and duration of all manifestations of the Veteran's PTSD, and to comment upon the social and occupational impairment resulting from such disability in accordance with VA rating criteria. 

The examiner is requested to address the functional impact that the service-connected disabilities have on the Veteran's ability to secure or follow a substantially gainful occupation.  When addressing the functional occupational impact, the examiner should consider the Veteran's educational and occupational history but must not consider his age or any non-service connected disabilities.

The examiner should provide a detailed rationale for any opinion expressed.

4.  Then readjudicate the appeal, to include the issue of entitlement to a TDIU.  If the claim is not granted in full, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


